UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1712


ROOSEVELT BROOME, JR.,

                Plaintiff - Appellant,

          v.

MICHAEL S. HUNTER; J. W. ENGLAND; D. STEITZ; K. JONES; H. A.
BRITTON; A. CONNER; K. F. WILLIAMS; K. PAIGE; SHARONVIEW
FEDERAL CREDIT UNION,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00192-RJC-DSC)


Submitted:   January 7, 2011                 Decided:   January 27, 2011


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roosevelt Broome, Jr., Appellant Pro Se. Keith B. Nichols,
HORACK TALLEY PHARR & LOWNDES, PA, Charlotte, North Carolina;
Sean Francis Perrin, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roosevelt    Broome,   Jr.    appeals    the   district    court’s

order adopting the recommendation of the magistrate judge and

dismissing    his   complaint   for   lack    of    jurisdiction.      For    the

reasons that follow, we affirm the district court’s order.

             In Broome’s complaint, he alleged that a state court’s

order in foreclosure proceedings on his residence violated his

federal rights.       The magistrate judge recommended granting the

Appellees’     motion     to   dismiss     the     complaint   for     lack   of

jurisdiction.       Under the Federal Magistrates Act, the district

court may designate the magistrate judge to conduct a hearing,

make proposed findings of fact, and recommend a disposition on

certain motions.         28 U.S.C. § 636(b)(1)(B) (2006).              Once the

magistrate judge files a report and recommendation, the parties

have ten days to object to it.            28 U.S.C. § 636(b)(1)(C) (2006).

A district court reviews “de novo . . . those portions of the

report . . . to which objection is made.”             Id.

             Here, before the time had expired for Broome to object

to the report, the district court adopted the magistrate judge’s

recommendation and dismissed the complaint, stating that, as the

court lacked jurisdiction over the complaint, waiting for Broome

to file objections to the report would serve no valid purpose.

While we do not condone the district court’s failure to comply

with the statute, we find that this error was harmless as the

                                      2
court’s   conclusion    that    it   lacked   jurisdiction   over   Broome’s

complaint was not in error.          See Johnson v. De Grandy, 512 U.S.

997, 1005-06 (1994) (Rooker/Feldman abstention doctrine prevents

party losing in state court from seeking appellate review of the

state judgment in federal district court, based on party’s claim

that the state judgment violated the party’s federal rights)

(citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923)).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       3